DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments, see pages 6-7, filed 07/28/2022, with respect to the 35 U.S.C 102 rejections of the independent claims 1, 10, 14, and 19 have been fully considered but they are not persuasive.  The Applicant argues:
The rejection is respectfully traversed as Robins fails to disclose activity oriented athletic wear or garment that directly list to a specific muscle group or groups involved during the activity.
The present claims are directed toward garments that contain light emitting devices to
provide light to enhance the performance of an activity for which the garment is oriented. Examples
in the present application include running and biking shorts and shirts that contain lights directed to
major muscle groups involved in activities. The shirts may be adapted for tennis or racquet ball,
which use different muscles in the arms. Golf may utilize still different muscles.
Robins is directed to a light therapy device "for providing light therapy, for example, for
pain relief (Paragraph [0006]). The light therapy device is not in the form of activity oriented
athletic wear as claimed. While the light therapy of Robins is described as usable while the subject
is performing an activity, it is used to treat medical conditions, not specific muscle groups involved
during the activity to deliver performance enhancing light. Thus, the structures disclosed in Robins
do not disclose the claimed structures.
The Final Office Action cites Robins Paragraphs [0094] and [0102] as describing
performance enhancing light. Paragraph [0094] mentions performing every day activities, and
Paragraph [0102] mentions playing sports or performing activities associated with the condition or
disease, along with treating pain and discomfort. There is no mention in either paragraph of
enhancing performance. A broadest reasonable interpretation of delivering performance enhancing
light to major muscle groups is to improve the performance of such major muscle groups as
described in the present application at least at Paragraphs [0025-0028] by at least improving mitochondrial response. A person having ordinary skill in the art upon reading the specification would not reasonably interpret treatment of pain to using light in to enhance performance of major
muscle groups. 
Each of the independent claims recite the use of a structure, or the structure that embeds
light emitting devices in activity oriented athletic wear such that the light emitting devices are
directed to specific muscle groups involved during the activity. In addition, athletic performance
enhancing light is delivered to the specific muscle group or groups.
While Robins, at Paragraph [0177] mentions that light emitting system can be incorporated
into garments, such as socks, the light is used to treat conditions, not improve athletic performance.
There is no mention that specific muscle groups involved during an activity for which the garments
are oriented are targeted to receive the light. Rather, Paragraph [0177] mentions treating:
"metatarsalgia 622 and plantar fasciitis 620 ... metatarsal heads or other internal tissue."

	The Examiner disagrees.  The Applicant mentions exemplary garments of the instant application containing light emitting devices to provide light to enhance the performance of an activity for which the garment is oriented.  Certain examples that the Applicant discloses include garments adapted for treating muscles in the arms and muscles associated with tennis, racquet ball, or golf.  The Examiner notes that Robins teaches that light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer’s elbow, and other related conditions associated with tendons or connective tissue (see paragraph [0102] of Robins).  Robins goes on to teach that light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities that are closely associated with condition or disease) (see paragraph [0102] of Robins).  Therefore, the Examiner contends that the light therapy device of Robins is in the form of activity oriented athletic wear.  The Examiner also contends that Robins’ teaching of treating pain and discomfort associated with tendonitis, carpal tunnel syndrome, epicondylitis, tennis elbow, damaged rotator cuff, and golfer’s elbow does show that specific muscle groups involved during activity are being targeted.  The Examiner also contends that the treatment of pain and discomfort associated with these conditions while the subject is active would be included in one of ordinary skill in the art’s broadest reasonable interpretation of performance enhancement.  One of ordinary skill in the art would reason that a subject undergoing therapy to limit pain and discomfort would perform better in the activity or sport they are participating in.  

Applicant's arguments, see page 7, filed 07/28/2022, with respect to the 35 U.S.C 102 rejection of dependent claim 2 has been fully considered but is not persuasive.  The Applicant argues:
Claim 2 depends from claim 1 and includes that the light is delivered to major muscle groups during the activity. The major muscle groups are also involved during the activity and the light is used for performance enhancement, not for therapy for an injured area of the body as in Robins. 

	The Examiner disagrees.  As mentioned above, Robins teaches that light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer’s elbow, and other related conditions associated with tendons or connective tissue (see paragraph [0102] of Robins).  Robins goes on to teach that light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities that are closely associated with condition or disease) (see paragraph [0102] of Robins).  The Examiner contends that these teachings show that specific muscle groups involved during activity are being targeted.  The Examiner also contends that the treatment of pain and discomfort associated with these conditions while the subject is active would be included in one of ordinary skill in the art’s broadest reasonable interpretation of performance enhancement.
Applicant's arguments, see page 7, filed 07/28/2022, with respect to the 35 U.S.C 102 rejection of dependent claim 3 has been fully considered but is not persuasive.  The Applicant argues:
Claim 3 depends from claim 1 and further recites that light is delivered "during the activity and selected based on a type of the activity." No such teaching is found in Robins. The present application (Paragraphs [0082-0085]) describes different types of activity as sprint or endurance type workouts.

	The Examiner disagrees.  As mentioned above, Robins teaches that light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer’s elbow, and other related conditions associated with tendons or connective tissue (see paragraph [0102] of Robins).  Robins goes on to teach that light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities that are closely associated with condition or disease) (see paragraph [0102] of Robins).  The Examiner contends that Robins’ teaching different conditions such as golfer’s elbow, tennis elbow, etc. does suggest that light is selected based on the type of activity.  Robins further teaches that the configuration of the light therapy treatment system can be selected based on the body part and type of light therapy to be performed (paragraph [0104]).  
Applicant's arguments, see page 7, filed 07/28/2022, with respect to the 35 U.S.C 102 rejection of dependent claim 4 has been fully considered but is not persuasive.  The Applicant argues:
Claim 4 depends from claim 1 and further recites that light is delivered ''during the activity and selected based on a type of the activity so long as a daily limit has not been exceeded." No such teaching was found in Robins.

The Examiner disagrees.  As mentioned above, Robins teaches that light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer’s elbow, and other related conditions associated with tendons or connective tissue (see paragraph [0102] of Robins).  The Examiner contends that Robins’ teaching different conditions such as golfer’s elbow, tennis elbow, etc. does suggest that light is selected based on the type of activity.  Further, Robins teaches (Figure 5C, elements 114 and 527) a light therapy system having a plurality of detectors that are communicatively coupled to the controller or other type of control system (paragraph [0198]).  Robins teaches that the detectors can be used to ensure proper treatment and prevent excess illumination, overheating, and the like (e.g., a daily limit) (paragraph [0200]).  Robins further teaches that (Figure 5C, element 527) one or more of the detectors can be incorporated into the other treatment systems disclosed herein (paragraph [0205]).  Therefore, the Examiner does contend that light therapy in Robins’ system is delivered so long as a daily limit has not been exceeded.
Applicant's arguments, see page 7, filed 07/28/2022, with respect to the 35 U.S.C 102 rejection of dependent claim 8 has been fully considered but is not persuasive.  The Applicant argues:
Claim 8 depends from claim 1 and further recites that "the light emitting devices are controlled to have a wavelength, pulse width, duration, dosage, and frequency based on an adsorption rate of tissue intervening between the light emitting devices and specific muscle groups." No such teaching or disclosure was found in Robins.

	The Examiner disagrees.  Robins teaches that a therapeutic amount of light is used to effect (e.g., photo-activate or photo-excite) one or more target sites by subjecting the one or more target sites to one or more wavelengths of light that are approximately close to, if not equivalent to, at least one excitation wavelength of the cells at the target site (paragraph [0095]).  Robins also teaches that treatment parameters for the system can be selected based on the diagnosis of the subject, and may include, without limitation, power density, treatment type, treatment duration or period, depth of penetration, pulse intensity, pulse duration, pulse repetition rate, stop-start time, position and orientation of the light emitting system, and the like (paragraph [0098] – many of these characteristics, such as power density, pulse density, duration, and repetition together account for a specific dosage).  Robins also teaches that additional treatment parameters can also be used (paragraph [0098]).  Robins teaches that the position of the treatment system can be selected to achieve the power densities in the tissues based on their wavelength absorption properties or other physical characteristics (paragraph [0100]).  Robins also teaches that multiple frequencies can be used (paragraph [0148]).  Robins further teaches that if pulse width modulation control is employed, the frequency of the pulses or a proportion of their time-on-versus-time-off will determine the light intensity of the light emitting sources (paragraph [0221]).  Therefore, the Examiner contends that Robins does teach and suggest that the light emitting devices are controlled to have a wavelength, pulse width, duration, dosage, and frequency based on an absorption rate of tissue intervening between the light emitting devices and specific muscle groups.  
Applicant's arguments, see page 8, filed 07/28/2022, with respect to 35 U.S.C 103 rejections of claims 7, 9, 16, and 21 have been fully considered but they are not persuasive.  The Applicant argues that these claims are all dependent from independent claims that are believed allowable and should be allowable for at least the same reasons as the independent claims from which they ultimately depend.  As indicated herein, the Examiner disagrees with the Applicant’s arguments that the independent claims should be allowable, and therefore these 35 U.S.C 103 rejections are maintained.  Please see 35 U.S.C 103 rejections below.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0081] (Page 15, lines 8-10): The sentence “Selection of post treat is illustrated at 1021 where the user receives a dose of light based on biometric data as long as intra-exercise and not having exceeded a daily limit” is confusing and not understood by the Examiner.  The Examiner is confused be the term “intra-exercise” and what the “daily limit” is in reference to.  Further clarification would be appreciated.  The Examiner notes that a similar sentence is also found in paragraphs [0083], [0084], and [0085].
Paragraph [0085] (Page 17, line 10): “intr-exercise” is believed to have been intended “intra-exercise”.
Appropriate correction is required.

Claim Objections
Claim 8 objected to because of the following informalities:  
Line 3: “adsorption” should be changed to “absorption”.  
Claim 12 objected to because of the following informalities:
Line 3: “adsorption” should be changed to “absorption”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9, 11, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the activity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner points out that “the activity” is referenced several times after this instance and also have insufficient antecedent basis.
The limitation “major muscle groups” renders claim 2 (lines 2-3) indefinite.  It is unclear to the Examiner whether “major muscle groups” is different or the same as “specific muscle groups” that is introduced in claim 1 (line 4), from which claim 2 depends.
The limitation “a daily limit” renders claim 4 (lines 2-3) indefinite.  It is unclear to the Examiner what “a daily limit” is in reference to.  For instance, is this daily limit in regards to exercise or light?  The Examiner looked to the specification to attempt to resolve this question, but was unable to do so.  The Examiner looked to paragraph [0081] and found the wording to be unclear there as well, which led to the objection to the specification hereinabove.
The limitation “a daily limit” renders claim 11 (line 3) indefinite due to similar reasons as laid out in the rejection of claim 4 hereinabove.
Claim 14 recites the limitation "the activity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner points out that “the activity” is referenced several times after this instance and also have insufficient antecedent basis.
*Claims 5-9 are also rejected due to their dependency on rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-12, 14, 17-20, and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Robins, et al. (U.S PGPub No. 2007/0129776) (previously cited).
Regarding claim 1, Robins teaches a method (paragraphs [0015] and [0020]) comprising: (Figure 10A, elements 300, 320 – mounting system, e.g., form-fitting flexible substrate, 322 – mounting system, e.g., form-fitting flexible substrate; Figure 27, element 450) embedding multiple form-fitting flexible substrates each containing light emitting devices into activity oriented athletic wear such that the light emitting devices are directed to specific muscle groups involved during the activity (paragraphs [0007]-[0008], [0094], [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement). Light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer's elbow, and other related conditions associated with tendons or other connective tissue; [0151]); (Figure 10A, elements 300, 304, 310, 314 – wired interface,  315 – controller) coupling the substrates via conductors to a controller (paragraphs [0151] and [0153] – A controller is mounted to the pack that is connected to the positioning structure (which comprises the mounting systems that hold the light emitting patches) via a wireless or wired interface.  The wired interface may provide power, communications, and/or control for the conformable flexible light emitting system); and controlling the light emitting devices via the controller to deliver athletic performance enhancing light to the specific muscle groups during the activity (paragraphs [0094] and [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement)), wherein the light has a wavelength in the range of 400 nm to 1300 nm (paragraphs [0095], [0127]-[0128] – Light sources having different wavelengths or wavebands can be used to provide varying outputs, [0149]).
Therefore, claim 1 is unpatentable over Robins, et al.

Regarding claim 2, Robins teaches the method of claim 1, as indicated hereinabove.  Robins also teaches the limitations of instant claim 2, that is wherein the light has a wavelength in the range of 600 nm to 1300 nm (paragraphs [0095], [0127]-[0128] – Light sources having different wavelengths or wavebands can be used to provide varying outputs, [0149]), wherein (Figure 10A, elements 304, 320, 322) the multiple form fitting substrates deliver light to major muscle groups during the activity (paragraphs [0094], [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement). Light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer's elbow, and other related conditions associated with tendons or other connective tissue, [0151], [0177] – Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances).
Therefore, claim 2 is unpatentable over Robins, et al.

Regarding claim 3, Robins teaches the method of claim 1, as indicated hereinabove.  Robins also teaches the limitations of instant claim 3, that is wherein the light is delivered at an irradiance from 2 mW/cm2-600 mW/cm2 during the activity and selected based on a type of the activity (paragraphs [0094], [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement). Light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer's elbow, and other related conditions associated with tendons or other connective tissue, [0130]).  
Therefore, claim 3 is unpatentable over Robins, et al.

Regarding claim 4, Robins teaches the method of claim 1, as indicated hereinabove.  Robins also teaches the limitations of instant claim 4, that is wherein the light is delivered at an irradiance of at least 5 mW/cm2 during the activity and selected based on a type of activity (paragraph [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement). Light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer's elbow, and other related conditions associated with tendons or other connective tissue; [0130]) so long (Figure 5C, elements 114 and 527) as a daily limit has not been exceeded (paragraphs [0198], [0200] – the detectors can be used to ensure proper treatment and prevent excess illumination, overheating, and the like (e.g., a daily limit), [0205] – one or more of the detectors can be incorporated into the other treatment systems disclosed herein).
Therefore, claim 4 is unpatentable over Robins, et al.

Regarding claim 6, Robins teaches the method of claim 1, as indicated hereinabove.  Robins also teaches the limitations of instant claim 6, that is wherein the delivered light is controlled based on the individual's characteristics comprising one or more of skin color, body type, body mass index, reflectance, and current fitness level (paragraph [0099] – the appropriate light dosages can be determined using clinical variables, such as measurements of skin color, distances through tissue to target sites, composition of the tissue (e.g., fat, muscle, bone, etc.), degree of pain, and the like).
Therefore, claim 6 is unpatentable over Robins, et al.

Regarding claim 8, Robins teaches the method of claim 1, as indicated hereinabove.  Robins also teaches the limitations of instant claim 8, that is wherein ((Figure 10A, elements 304, 320, 322) the light emitting devices are controlled to have a wavelength, pulse width, duration, dosage, and frequency based on an adsorption rate of tissue intervening between the light emitting devices and specific muscle groups (paragraphs [0095] – a therapeutic amount of light is used to effect (e.g., photo-activate or photo-excite) one or more target sites by subjecting the one or more target sites to one or more wavelengths of light that are approximately close to, if not equivalent to, at least one excitation wavelength of the cells at the target site, [0098] – treatment parameters for the system can be selected based on the diagnosis of the subject, and may include, without limitation, power density, treatment type, treatment duration or period, depth of penetration, pulse intensity, pulse duration, pulse repetition rate, stop-start time, position and orientation of the light emitting system, and the like (many of these characteristics, such as power density, pulse density, duration, and repetition together account for a specific dosage). Additional treatment parameters can also be used., [0100] – the position of the treatment system can be selected to achieve the power densities in the tissues based on their wavelength absorption properties or other physical characteristics, [0148] – multiple frequencies can be used, [0151], [0221] – if pulse width modulation control is employed, the frequency of the pulses or a proportion of their time-on-versus-time-off will determine the light intensity of the light emitting sources).
Therefore, claim 8 is unpatentable over Robins, et al.

Regarding claim 10, Robins teaches (Figures 1 and 10A) a performance-enhancing wearable device (abstract; paragraphs [0094] and [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement)) comprising: (Figure 10A, element 304) an athletic garment adapted to be worn by a user for an activity (paragraphs [0102] – Light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer's elbow, and other related conditions associated with tendons or other connective tissue, [0151], [0177] – Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances); (Figure 10A, elements 300, 320 – mounting system, e.g., form-fitting flexible substrate, 322 – mounting system, e.g., form-fitting flexible substrate; Figure 27, element 450) multiple form-fitting flexible substrates supported by the garment (paragraphs [0007]-[0008], [0151]); (Figure 7, elements 200 and 220; Figure 10A, elements 320 and 322) one or more light sources supported by each of the substrates and positioned on the garment to provide light in the red and/or near-infrared spectrum in the range of 600 nm- 1300nm to specific muscle groups involved during the activity (paragraphs [0095], [0102] – Light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer's elbow, and other related conditions associated with tendons or other connective tissue, [0127]-[0128] – Light sources having different wavelengths or wavebands can be used to provide varying outputs,[0149], [0151] – each mounting system holds at least one light emitting patch against the body part); (Figure 10A, element 310) a power source to provide power (paragraphs [0151]-[0152]); and (Figure 10A, elements 300, 304, 310, 314 – wired interface,  315 – controller) a controller electrically coupled to the one or more light sources (paragraphs [0151] and [0153] – A controller is mounted to the pack that is connected to the positioning structure (which comprises the mounting systems that hold the light emitting patches) via a wireless or wired interface.  The wired interface may provide power, communications, and/or control for the conformable flexible light emitting system) and (Figure 10A, elements 310 and 314) the power source to controllably cause the one or more light sources to provide the light to the specific muscle groups during the activity (paragraphs [0094], [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement), [0151]-[0153] – The wired interface may provide power, communications and/or control for the conformable flexible light emitting system).
Therefore, claim 10 is unpatentable over Robins, et al.

Regarding claim 11, Robins teaches the device of claim 10, as indicated hereinabove.  Robins also teaches the limitations of instant claim 11, that is wherein (Figure 7, elements 200 and 220) the one or more light sources are independently controlled by the controller to provide the light at different time periods (paragraph [0128]) during the activity and selected based on a type of activity (paragraph [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement). Light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer's elbow, and other related conditions associated with tendons or other connective tissue; [0130]) so long (Figure 5C, elements 114 and 527) as a daily limit has not been exceeded (paragraphs [0198], [0200] – the detectors can be used to ensure proper treatment and prevent excess illumination, overheating, and the like (e.g., a daily limit), [0205] – one or more of the detectors can be incorporated into the other treatment systems disclosed herein).
Therefore, claim 11 is unpatentable over Robins, et al.

Regarding claim 12, Robins teaches the device of claim 10, as indicated hereinabove.  Robins also teaches the limitations of instant claim 12, that is wherein (Figure 10A, elements 300, 304, 320, and 322) the one or more light sources are controlled to have a wavelength, pulse width, duration, dosage, and frequency based on an adsorption rate of tissue intervening between the light emitting devices and specific muscle groups (paragraphs [0095] – a therapeutic amount of light is used to effect (e.g., photo-activate or photo-excite) one or more target sites by subjecting the one or more target sites to one or more wavelengths of light that are approximately close to, if not equivalent to, at least one excitation wavelength of the cells at the target site, [0098] – treatment parameters for the system can be selected based on the diagnosis of the subject, and may include, without limitation, power density, treatment type, treatment duration or period, depth of penetration, pulse intensity, pulse duration, pulse repetition rate, stop-start time, position and orientation of the light emitting system, and the like (many of these characteristics, such as power density, pulse density, duration, and repetition together account for a specific dosage). Additional treatment parameters can also be used., [0100] – the position of the treatment system can be selected to achieve the power densities in the tissues based on their wavelength absorption properties or other physical characteristics, [0148] – multiple frequencies can be used, [0151], [0221] – if pulse width modulation control is employed, the frequency of the pulses or a proportion of their time-on-versus-time-off will determine the light intensity of the light emitting sources).
Therefore, claim 12 is unpatentable over Robins, et al.

Regarding claim 14, Robins teaches (Figure 42) a machine-readable storage device (paragraph [0221]) having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method of applying performance enhancing light (paragraphs [0094] and [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement)) via (Figure 10A, element 304) an activity oriented garment (paragraphs [0094], [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement), [0151], [0177] – Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances) supporting (Figure 7, elements 200 and 220; Figure 10A, elements 300, 320 – mounting system, e.g., form-fitting flexible substrate, 322 – mounting system, e.g., form-fitting flexible substrate; Figure 27, element 450) multiple flexible substrates each containing light emitting devices positioned to direct light to a specific muscle group involved during the activity (paragraphs [0007]-[0008], [0094], [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement). Light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer's elbow, and other related conditions associated with tendons or other connective tissue, [0151] – each mounting system holds at least one light emitting patch against the body part), the operations comprising: (Figure 10A, elements 300, 304, 310, 314 – wired interface,  315 – controller) controlling the light emitting devices on the flexible substrates via electrical conductors to deliver light to the specific muscle group during the activity (paragraphs [0151] and [0153] – A controller is mounted to the pack that is connected to the positioning structure (which comprises the mounting systems that hold the light emitting patches) via a wireless or wired interface.  The wired interface may provide power, communications, and/or control for the conformable flexible light emitting system); and wherein the light is controlled to have a wavelength in the range of 400 nm to 1300 nm (paragraphs [0095], [0127]-[0128] – Light sources having different wavelengths or wavebands can be used to provide varying outputs, [0149]) and an irradiance of from 2 mW/cm2-600 mW/cm2 (paragraph [0130]).
Therefore, claim 14 is unpatentable over Robins, et al.

Regarding claim 17, Robins teaches the device of claim 10, as indicated hereinabove.  Robins also teaches the limitations of instant claim 17, that is wherein (Figure 10A, elements 304, 310, 314, 315) the device is further comprising a sensor supported by the garment and coupled to the controller (Paragraphs [0151] and [0153] – The wired interface may provide power, communications and/or control for the conformable flexible light emitting system, and/or any sensors (e.g., temperature, moisture, light intensity, etc.) mounted to the light apparatus. 
Therefore, claim 17 is unpatentable over Robins, et al.

Regarding claim 18, Robins teaches the device of claim 10, as indicated hereinabove.  Robins also teaches the limitation of instant claim 18, that is wherein (Figure 7) at least one of the light sources comprises a light emitting diode array (paragraphs [0006], [0118] – The patches can be replaced or combined with other types of arrays of light sources, [0126]).
Therefore, claim 18 is unpatentable over Robins, et al.

Regarding claim 19, Robins teaches (Figures 1 and 10A) a wearable device (abstract) comprising: (Figure 10A, element 304) an athletic garment adapted to be worn by a user for an activity (paragraphs [0094], [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement), [0151], [0177] – Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances); (Figure 7, elements 200 and 220; Figure 10A, elements 320 and 322) multiple separate light sources supported by and positioned on the garment to provide light in the red and/or near-infrared spectrum in the range of 600 nm-1300nm to specific muscle groups involved during the activity (paragraphs [0095], [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement). Light therapy can advantageously treat pain and discomfort often associated with, for example, tendonitis, carpal tunnel syndrome, epicondylitis (e.g., medial epicondylitis or lateral epicondylitis), tennis elbow, damaged rotator cuff, golfer's elbow, and other related conditions associated with tendons or other connective tissue, [0127]-[0128] – Light sources having different wavelengths or wavebands can be used to provide varying outputs,[0149], [0151] – each mounting system holds at least one light emitting patch against the body part); and (Figure 10A, elements 300, 304, 310, 314 – wired interface,  315 – controller) a controller coupled to the light sources to controllably cause the light sources to provide the light to the specific muscle groups during the activity (paragraphs [0151] and [0153] – A controller is mounted to the pack that is connected to the positioning structure (which comprises the mounting systems that hold the light emitting patches) via a wireless or wired interface.  The wired interface may provide power, communications, and/or control for the conformable flexible light emitting system).
Therefore, claim 19 is unpatentable over Robins, et al.

     Regarding claim 20, Robins teaches the device of claim 19, as indicated hereinabove.  Robins also teaches the limitations of instant claim 20, that is wherein (Figure 10A, elements 310, 320, 322; Figures 37-38, elements 1016, 1022 – conductive bonding adhesive, e.g., substrate) each light source is supported by a substrate that includes a power source (paragraphs [0008], [0151]-[0152], [0211] – light emitting sources are electrically mounted on conductive traces using a conductive bonding adhesive, which is applied to the conductive trace to secure one side of light emitting source to that conductive trace).
Therefore, claim 20 is unpatentable over Robins, et al.

Regarding claim 22, Robins teaches the device of claim 19, as indicated hereinabove.  Robins also teaches the limitations of instant claim 22, that is wherein (Figure 10A, elements 304, 310, 314, 315) the device is further comprising a sensor supported by the garment and coupled to the controller (Paragraphs [0151] and [0153] – The wired interface may provide power, communications and/or control for the conformable flexible light emitting system, and/or any sensors (e.g., temperature, moisture, light intensity, etc.) mounted to the light apparatus) and wherein (Figure 7) at least one of the light sources comprises a light emitting diode array (paragraphs [0006], [0118] – The patches can be replaced or combined with other types of arrays of light sources, [0126]).
Therefore, claim 22 is unpatentable over Robins, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robins, et al. (U.S PGPub No. 2007/0129776) (previously cited) in view of the “Proceedings of the 9th WALT Congress” (previously cited).
Regarding claim 7, Robins teaches the method of claim 6, as indicated hereinabove.   Robins further teaches the limitation of wherein the dose is determined as a function of irradiance power, wavelength, and length of time (paragraphs [0091] and [0130]).   Robins further teaches that the appropriate light dosages can be determined using clinical variables, such as measurements of skin color, distances through tissue to target sites, composition of the tissue (e.g., fat, muscle, bone, etc.), degree of pain, and the like (paragraph [0099]).  Robins does not necessarily teach wherein the individual's dose is higher if the individual's skin color is darker.
It is evidenced by the Proceedings of the 9th WALT Congress that efficacy of laser in persons with darker skin colors may be reduced at equivalent power densities (page 12).  The Proceedings of the 9th WALT Congress also teaches that a 50% higher radiant exposure for persons with highly-pigmented skin is often recommended (page 12).  The need for a higher dose of light therapy for an individual with a darker skin color would have been obvious to one of ordinary skill in the art because darker skin would absorb higher levels of light and prevent some light from passing through to the target area.  To compensate for this, a higher dose of light therapy is often recommended to achieve the same therapeutic benefit.  
Therefore, claim 7 is unpatentable over Robins, et al and the Proceedings of the 9th WALT Congress.

Claims 9, 13, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robins, et al. (U.S PGPub No. 2007/0129776).
Regarding claims 9 and 13, Robins teaches the method of claim 8 and the device of claim 12, as indicated hereinabove.   Robins also teaches the limitations of instant claim 9 and instant claim 13, that is wherein (Figure 10A, element 330) the light emitting devices are held in close proximity to the specific muscle groups (paragraphs [0016] and [0156]).  Robins does not specifically teach the limitation of instant claim 9, that is wherein the conductors coupling the substrates to the controller comprise conductive thread.
However, Robins teaches that a power source is coupled to the patch for supplying an electrical current at a desired voltage to a plurality of flexible conductive traces that are applied to at least one surface of the flexible substrate (paragraph [0008]).  Robins teaches that the flexible conductive traces define an electrical circuit for conveying an electrical current provided by the power source to portions of the flexible substrate (paragraph [0008]).  Robins also teaches that a plurality of light emitting sources are mounted to the flexible substrate in a spaced-apart array and are electrically coupled to the conductive traces to receive the electrical current and power the light emitting sources so that they emit light to provide the light therapy at the treatment site (paragraph [0008]).  Robins further teaches (Figures 37 and 38, elements 1010, 1012, and 1014) that the plurality of conductive traces may be produced by applying a conductive material, media, or fluid (e.g., a conductive ink) to the surface of the flexible substrate (paragraphs [0009] and [0209]-[0211]).  Robins also teaches (Figure 10A, elements 310, 312, 314, 315) that a pack may be carried by the subject and is connected to the positioning structure via a wired interface (paragraph [0151]).  Robins even further teaches (Figure 10A, element 314) that the wired interface may provide power, communications, and/or control for the conformable flexible light emitting system, and/or any sensors mounted to the light apparatus (paragraph [0153]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Robins’ teachings suggest conductors coupling the substrates to the controller comprise conductive thread.  While Robins doesn’t specifically mention “conductive thread”, one of ordinary skill in the art would recognize Robins’ teachings of conductive traces, conductive ink, and other extremely flexible conductive media (see paragraph [0209]) and would have concluded that conductive thread is an obvious variant of the conductive materials that Robins mentions (The Examiner notes that the Applicant’s specification appears to suggest the same in paragraph [0050] of the instant specification).  One of ordinary skill in the art would also recognize that Robins’ teaching of conductive traces is for connecting the light sources located on the flexible substrate of the light therapy device.  One of ordinary skill in the art would recognize that such conductive traces would also be connected to the controller, as in the wired connection, functions of providing power, communications, and/or control for the conformable flexible light emitting system are achieved (see paragraph [0153] of Robins).  One of ordinary skill in the art would have wanted to use conductive materials, such as conductive traces, ink, or thread, because it is very thin and is readily applied in any desired configuration to form an electrical circuit on the surface of the flexible substrate (see paragraph [0209] of Robins).  Therefore, these conductive materials are suitable for being implemented in wearable garments and devices for being worn and providing light therapy during activity.  
Therefore, claims 9 and 13 are unpatentable over Robins, et al. 

Regarding claim 16, Robins teaches the device of claim 10, as indicated hereinabove.  Robins does not specifically teach the limitation of instant claim 16, that is wherein each substrate is coupled to the controller via conductive thread supported by the garment.
However, Robins teaches that a power source is coupled to the patch for supplying an electrical current at a desired voltage to a plurality of flexible conductive traces that are applied to at least one surface of the flexible substrate (paragraph [0008]).  Robins teaches that the flexible conductive traces define an electrical circuit for conveying an electrical current provided by the power source to portions of the flexible substrate (paragraph [0008]).  Robins also teaches that a plurality of light emitting sources are mounted to the flexible substrate in a spaced-apart array and are electrically coupled to the conductive traces to receive the electrical current and power the light emitting sources so that they emit light to provide the light therapy at the treatment site (paragraph [0008]).  Robins further teaches (Figures 37 and 38, elements 1010, 1012, and 1014) that the plurality of conductive traces may be produced by applying a conductive material, media, or fluid (e.g., a conductive ink) to the surface of the flexible substrate (paragraphs [0009] and [0209]-[0211]).  Robins also teaches (Figure 10A, elements 310, 312, 314, 315) that a pack may be carried by the subject and is connected to the positioning structure via a wired interface (paragraph [0151]).  Robins even further teaches (Figure 10A, element 314) that the wired interface may provide power, communications, and/or control for the conformable flexible light emitting system, and/or any sensors mounted to the light apparatus (paragraph [0153]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Robins’ teachings suggest conductors coupling the substrates to the controller comprise conductive thread.  While Robins doesn’t specifically mention “conductive thread”, one of ordinary skill in the art would recognize Robins’ teachings of conductive traces, conductive ink, and other extremely flexible conductive media (see paragraph [0209]) and would have concluded that conductive thread is an obvious variant of the conductive materials that Robins mentions (The Examiner notes that the Applicant’s specification appears to suggest the same in paragraph [0050] of the instant specification).  One of ordinary skill in the art would also recognize that Robins’ teaching of conductive traces is for connecting the light sources located on the flexible substrate of the light therapy device.  One of ordinary skill in the art would recognize that such conductive traces would also be connected to the controller, as in the wired connection, functions of providing power, communications, and/or control for the conformable flexible light emitting system are achieved (see paragraph [0153] of Robins).  One of ordinary skill in the art would have wanted to use conductive materials, such as conductive traces, ink, or thread, because it is very thin and is readily applied in any desired configuration to form an electrical circuit on the surface of the flexible substrate (see paragraph [0209] of Robins).  Therefore, these conductive materials are suitable for being implemented in wearable garments and devices for being worn and providing light therapy during activity.  
Therefore, claim 16 is unpatentable over Robins, et al. 

Regarding claim 21, Robins teaches the device of claim 20, as indicated hereinabove.  Robins does not specifically teach the limitations of instant claim 21, that is wherein each substrate is coupled to the controller via conductive thread supported by the garment.
However, Robins teaches that a power source is coupled to the patch for supplying an electrical current at a desired voltage to a plurality of flexible conductive traces that are applied to at least one surface of the flexible substrate (paragraph [0008]).  Robins teaches that the flexible conductive traces define an electrical circuit for conveying an electrical current provided by the power source to portions of the flexible substrate (paragraph [0008]).  Robins also teaches that a plurality of light emitting sources are mounted to the flexible substrate in a spaced-apart array and are electrically coupled to the conductive traces to receive the electrical current and power the light emitting sources so that they emit light to provide the light therapy at the treatment site (paragraph [0008]).  Robins further teaches (Figures 37 and 38, elements 1010, 1012, and 1014) that the plurality of conductive traces may be produced by applying a conductive material, media, or fluid (e.g., a conductive ink) to the surface of the flexible substrate (paragraphs [0009] and [0209]-[0211]).  Robins also teaches (Figure 10A, elements 310, 312, 314, 315) that a pack may be carried by the subject and is connected to the positioning structure via a wired interface (paragraph [0151]).  Robins even further teaches (Figure 10A, element 314) that the wired interface may provide power, communications, and/or control for the conformable flexible light emitting system, and/or any sensors mounted to the light apparatus (paragraph [0153]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Robins’ teachings suggest conductors coupling the substrates to the controller comprise conductive thread.  While Robins doesn’t specifically mention “conductive thread”, one of ordinary skill in the art would recognize Robins’ teachings of conductive traces, conductive ink, and other extremely flexible conductive media (see paragraph [0209]) and would have concluded that conductive thread is an obvious variant of the conductive materials that Robins mentions (The Examiner notes that the Applicant’s specification appears to suggest the same in paragraph [0050] of the instant specification).  One of ordinary skill in the art would also recognize that Robins’ teaching of conductive traces is for connecting the light sources located on the flexible substrate of the light therapy device.  One of ordinary skill in the art would recognize that such conductive traces would also be connected to the controller, as in the wired connection, functions of providing power, communications, and/or control for the conformable flexible light emitting system are achieved (see paragraph [0153] of Robins).  One of ordinary skill in the art would have wanted to use conductive materials, such as conductive traces, ink, or thread, because it is very thin and is readily applied in any desired configuration to form an electrical circuit on the surface of the flexible substrate (see paragraph [0209] of Robins).  Therefore, these conductive materials are suitable for being implemented in wearable garments and devices for being worn and providing light therapy during activity.  
Therefore, claim 21 is unpatentable over Robins, et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ciluffo (U.S PGPub No. 2006/0122544) teaches a therapeutic “smart” fabric garment including support hose, body garments, and athletic wear.  Hoffer, et al. (U.S PGPub No. 2011/0301673) teaches light therapy systems and methods that improve the use of healthy athletes’ muscles before, during, and while recovering after athletic activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792